NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 14-4141
                                     _____________

                               JOSE CARLOS OLIVEIRA,
                                         Petitioner

                                             v.

                            ATTORNEY GENERAL UNITED
                               STATES OF AMERICA,
                                       Respondent

                                     _____________

                      On Petition for Review of an Order of the
                            Board of Immigration Appeals
                             (Agency No. A077-478-437)
                   Immigration Judge: Hon. Margaret R. Reichenberg

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    June 23, 2015

      Before: CHAGARES, KRAUSE, and VAN ANTWERPEN, Circuit Judges.

                                   (Filed: July 7, 2015 )
                                      ____________

                                        OPINION
                                      ____________

CHAGARES, Circuit Judge.





 This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                             1
       Jose Carlos Oliveira petitions for review of a final order of removal issued by the

Board of Immigration Appeals (the “Board”). For the reasons that follow, we will deny

the petition.

                                              I.

       We write exclusively for the parties and therefore set forth only those facts that are

necessary to our disposition. Oliveira is a citizen of Portugal. He entered the United

States without inspection in approximately 1986. His status was adjusted to that of a

Lawful Permanent Resident on March 24, 2000. On September 19, 2003, he was

convicted in the Superior Court of New Jersey, Union County, of Conspiracy to

Distribute a Controlled Dangerous Substance, in violation of N.J. Stat. Ann. §§ 2C:5-2

and 35-5(b)(1). On February 26, 2006, he was convicted in the Superior Court of New

Jersey, Ocean County, of the criminal offense of Possession of a Controlled Dangerous

Substance, in violation of N.J. Stat. Ann. § 2C:35-10(a)(1).

       The Department of Homeland Security (“DHS”) charged Oliveira as removable

based on two grounds. First, DHS alleged that Oliveira is removable under 8 U.S.C. §

1227(a)(2)(B)(i) because he had been convicted of violating a law relating to a controlled

substance after being admitted. Second, it alleged that he is removable under 8 U.S.C. §

1227(a)(2)(A)(iii) because he had been convicted of an aggravated felony. DHS asserted

that his 2003 conviction for Conspiracy to Distribute a Controlled Dangerous Substance

is an aggravated felony because it constitutes an offense of “illicit trafficking in a

controlled substance (as defined under section 102 of the Controlled Substances Act),



                                              2
including a drug trafficking crime (as defined in 18 U.S.C. § 924(c)).” 8 U.S.C. §

1101(a)(43)(B) (defining “aggravated felony”).

       Oliveira conceded that he is removable based on his conviction for a controlled

substance offense, but denied that he had been convicted of an aggravated felony. He

also presented evidence to support an application for asylum, withholding of removal,

and protection under the Convention Against Torture (“CAT”). On March 26, 2014, the

Immigration Judge (“IJ”) rendered an oral decision finding that Oliveira is removable

based on both charges. The IJ also denied Oliveira’s applications for asylum,

withholding of removal, and CAT protection, ordering him removed from the United

States to Portugal. Oliveira appealed the IJ’s decision to the Board. On September 11,

2014, the Board affirmed the IJ’s decision and dismissed the appeal. Oliveira timely

petitioned for review.

                                            II.

       The IJ had jurisdiction over Oliveira’s original removal proceeding pursuant to 8

U.S.C. § 1229a, and the Board had jurisdiction to consider Oliveira’s appeal pursuant to 8

C.F.R. § 1003.1(b)(3). We have jurisdiction pursuant to 8 U.S.C. § 1252(a) to consider

“‘questions of law raised upon a petition for review,’ including petitions for review of

removal orders based on aggravated felony convictions.” Tran v. Gonzales, 414 F.3d
464, 467 (3d Cir. 2005) (quoting 8 U.S.C. § 1252(a)(2)(D)). Because the interpretation

of criminal provisions “is a task outside the [Board’s] special competence and

congressional delegation . . . [and] very much a part of this Court’s competence,” our

review is de novo. Id.

                                             3
                                             III.

       Oliveira challenges the Board’s decision on three grounds. He alleges that the

Board erred in (1) affirming the IJ’s decision to deny his application seeking deferral of

removal under CAT, (2) summarily affirming the IJ’s decision, and (3) affirming the

decision of the IJ that Oliveira’s conviction for Conspiracy to Distribute a Controlled

Dangerous Substance constitutes an aggravated felony. The Government argues that the

Board did not err in finding that Oliveira’s conviction qualifies as an aggravated felony.

Further, the Government asserts that because Oliveira was convicted of an aggravated

felony, we lack jurisdiction to review his challenge to the Board’s denial of CAT relief

because he has raised no colorable legal or constitutional question.

       Our Court uses “two ‘routes’ to determine whether a state narcotics violation is an

aggravated felony” as defined under 8 U.S.C. § 1101(a)(43)(B). Wilson v. Ashcroft, 350
F.3d 377, 381 (3d Cir. 2003) (citing Gerbier v. Holmes, 280 F.3d 297 (3d Cir. 2002)).

One route – employed by the Board here – is the “hypothetical federal felony” method,

Gerbier, 280 F.3d at 307-11, in which we determine if the state conviction would qualify

as a felony under the Controlled Substances Act (“CSA”). Administrative Record 4. We

apply the categorical approach under either method and use the modified categorical

approach if it is unclear from the face of the state statute whether the conviction qualifies

as an aggravated felony. Catwell v. Att’y Gen., 623 F.3d 199, 207 (3d Cir. 2010). Under

the categorical approach, a “state conviction triggers removal only if, by definition, the

underlying crime falls within a category of removable offenses defined by law.” Mellouli

v. Lynch, 135 S. Ct. 1980, 1986 (2015).

                                              4
       Oliveira was convicted of Conspiracy to Distribute a Controlled Dangerous

Substance, namely ecstasy, in violation of N.J. Stat. Ann. §§ 2C:5-2 and 35-5(b)(1).

Under § 841(a)(1) of the CSA, it is a felony to knowingly or intentionally “manufacture,

distribute, or dispense or possess with intent to manufacture, distribute, or dispense, a

controlled substance.” 21 U.S.C. § 841(a)(1). Oliveira does not dispute that ecstasy is a

controlled substance and he does not appear to dispute that his state conviction for

Conspiracy to Distribute ecstasy qualifies as a federal felony under the CSA.

       Instead, he points to cases in which we found that a violation of a state statute was

not categorically a felony under the CSA because the CSA contains an exception under

which the distribution or intent to distribute a small amount of marijuana is a

misdemeanor if it does not involve remuneration. Wilson, 350 F.3d at 381. He argues

that one can be convicted of distribution in New Jersey without remuneration and thus the

IJ could not have determined whether his conviction for distribution of ecstasy involved

remuneration. In Wilson, the state statute under which the petitioner pled guilty did not

contain sale for remuneration as an element. Id. Thus, the Court determined that it could

not conclude whether Wilson’s state conviction for possession of marijuana with intent to

distribute would be a federal felony under the CSA or might fall within the CSA’s

exception. Id. Here, the state statute under which Oliveira was convicted does not

include marijuana as one of the listed controlled substances, and thus a violation of the

statute could not fall within this marijuana-only exception to the CSA. Thus, the Board

did not err in affirming the IJ’s decision that Oliveira’s conviction under the state statute



                                              5
categorically constitutes an aggravated felony regardless of whether Oliveira’s

distribution involved remuneration.

       Because the Board did not err in affirming the IJ’s decision that Oliveira had been

convicted of an aggravated felony, we have jurisdiction to review the agency’s denial of

CAT deferral of removal only if Oliveira’s petition raises “constitutional claims or

questions of law.” 8 U.S.C. § 1252(a)(2)(C)-(D). Oliveira sought CAT relief on the

grounds that he had become romantically involved with the girlfriend of a member of a

marching band from his home country and that he would face consequences from band

members if he were to return. The Board affirmed the IJ’s denial of CAT relief because

Oliveira had failed to demonstrate that it was more likely than not that members of the

marching band or their associates would torture Oliveira if he returned to Portugal. We

lack jurisdiction to review this factual finding.

       Oliveira further asserts that the Board erred by affirming the IJ’s decision “without

specific comment” and by ignoring certain evidence in the record regarding whether there

is a continuing threat to Oliveira’s safety. We agree with the Government that the

Board’s decision provides sufficient explanation as to why it affirmed the IJ’s decision on

this point and that Oliveira’s claim that the IJ ignored certain evidence is unsupported by

the record. Oliveira does not raise any colorable legal or constitutional claim, and thus

we lack jurisdiction to review the Board’s denial of CAT deferral of removal.

                                             IV.

       For the foregoing reasons, we will deny Oliveira’s petition for review.



                                              6